Citation Nr: 0729156	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  02-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral ankle 
disorder, bilateral hammertoes, and bilateral spurs of the 
feet, claimed as secondary to the service-connected ingrown 
toenails of both great toes.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of ingrown toenails of both great toes.

(The issue of entitlement to an annual clothing allowance is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in February 2002, April 2002 
and October 2002 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was previously before 
the Board in February 2004 and remanded for additional 
development and re-adjudication.  

In September 2005, the Board granted service connection for 
residuals of asbestos exposure; reopened and denied the claim 
of service connection for hearing loss; denied service 
connection for bilateral ankle disorder, bilateral hammertoes 
and bilateral spurs of the feet, as secondary to the service-
connected ingrown toenails of both great toes; and remanded 
the issue of an increased rating for ingrown toenail of both 
great toes.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2007 order, the Court granted a Joint Motion to 
partially vacate and remand the Board's September 2005 
decision on the basis that the Board did not fully satisfy 
its duties to notify and assist the veteran in this case, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Pursuant to the actions requested in the Court 
Order, the hearing loss and the secondary service connection 
issues were remanded to the Board for development and 
readjudication consistent with the directives contained 
therein.

Pursuant to a November 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2000, the VCAA was signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
These provisions include enhanced duties to notify and assist 
claimants.  In the March 2007 Joint Motion, the parties 
indicated that VA did not fully satisfy its duties to notify 
and assist the veteran in this case, pursuant to the VCAA on 
the basis that the issue of whether the statutory 
requirements, relating to the duty to notify, were satisfied 
had not been adequately addressed and that the Board had 
provided inadequate reasons and bases for its decision.  

Although the record contains pre-adjudicative correspondence 
from the RO to the veteran addressing the VCAA notice and 
duty to assist provisions, it was determined that the Board's 
additional reliance on the Statements and Supplemental 
Statements of the Case did not satisfy VA's duty to notify 
under Section 5103(a).  It also does not appear that the 
veteran has been sent the necessary VCAA notice as it relates 
directly to his claim for secondary service connection.  The 
Board notes that the RO sent the veteran several letters 
between January 2002 and June 2004, which generally advised 
him of the evidence/information required to substantiate a 
claim for entitlement to service connection.  However, he was 
not specifically informed of the type of information or 
evidence necessary to substantiate a claim of service 
connection on a secondary basis, which differs from the usual 
service connection claim.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's March 
2007 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claims on appeal have 
not been accomplished.  To ensure that all due process 
requirements are met the veteran must be apprised of all of 
the applicable provisions of the VCAA including what evidence 
would substantiate his specific claims and the division of 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  

The Board also finds there are other reasons for remanding 
the case.  The file contains medical evidence suggesting that 
the veteran has bilateral ankle discomfort, painful spurs in 
the feet and hammertoes caused or aggravated by his service-
connected ingrown toenails.  Although there are several VA 
examination reports of record, none of the opinions 
sufficiently addresses the question of whether the veteran 
has additional disability resulting from aggravation of any 
non-service-connected disability by his service-connected 
ingrown toenails.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability).  Accordingly, a more definitive medical opinion 
on the question of whether there has been a measurable 
permanent increase of a non-service-connected disability 
caused by a service-connected disability is also needed. 

The Board further notes that 38 C.F.R. § 3.310 has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  The RO will need to assess the claim with 
consideration of the regulatory amendment in this appeal.

As an aside, the Board points out that the issue of 
entitlement to a rating in excess of 10 percent for residuals 
of ingrown toenails of both great toes was remanded to the RO 
for additional development in September 2005.  It appears as 
though all necessary development for this matter has not been 
accomplished.  Accordingly, additional action in this regard 
is also warranted.

Accordingly, consistent with the Court's Order, and to ensure 
that all due process requirements imposed by the VCAA are 
met, this case is hereby REMANDED to the RO via the AMC for 
the following action:

1.  Ensure VCAA compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); and Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment of his feet and/or ankles.  
After the veteran has signed the 
appropriate releases, those records that 
are not already in the record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  Then, afford the veteran an 
orthopedic examination.  In conjunction 
with the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
The physician should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  All indicated tests and 
studies should be performed, and the 
physician should review the results of 
any testing prior to completing the 
report.  

a.  In the examination report, the 
physician should discuss the nature 
and extent of all foot and ankle 
disorders present, to include 
bilateral ankle discomfort, painful 
spurs in the feet and hammertoes.  
Specifically, the examiner should 
address whether it is at least as 
likely as not that any currently 
demonstrated non-service-connected 
foot and/or ankle disorders have been 
aggravated by the service-connected 
ingrown toenails.  Complete diagnoses 
should be provided.

b.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of disability over and 
above the degree of disability that 
would exist without the aggravation 
caused by the veteran's ingrown 
toenails, e.g., is the degree of 
increased foot symptomatology 10 
percent, 20 percent, etc., above the 
baseline symptomatology after the 
effects of the service-connected 
ingrown toenails are first considered?  
The increment should be identified and 
defined in terms of actual reported 
findings on examination.

c.  Any opinion provided should be 
explained in the context of other 
opinions of record, especially those 
from the veteran's private treating 
physician dated in October 1983, May 
1988, and August 2002 as well as the 
March 2002, September 2002 and July 
2004 VA opinions.  If the examiner 
agrees or disagrees with any opinion 
of record, he/she should specify the 
reasons therefore.  

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  After completing the requested 
action, including development requested 
in the September 2005 Board remand, and 
any additional notification and/or 
development deemed warranted, 
readjudicate the claims listed on appeal 
by evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


